COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00160-CR
Style:                   The State of Texas v. Carl Rankin Frazier, Jr.
Date motion filed*:      October 25, 2017
Type of motion:          Third Motion to Extend Time
Party filing motion:     Appellee Carl Rankin Frazier, Jr.’s counsel, Zachary S. Maloney
Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                   July 6, 2017
       Number of extensions granted:             2      Current Due Date: September 25, 2017
       Date Requested:                      N/A (60 days or 140 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 27, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellee’s counsel’s third extension request states that Hurricane Harvey has
       displaced him from his home and office, the Court grants the motion, but counsel is
       warned that no further extensions are to be granted. See Extension of Emergency
       Order Authorizing Modification and Suspension of Court Procedures in Proceedings
       Affected by Disaster, Misc. Docket No. 17-013 (Tex. Crim. App. Sept. 26, 2017); TEX.
       R. APP. P. 2, 38.6(d). TEX. R. APP. P. 2, 38.6(d). Accordingly, if appellee’s brief is
       not filed by November 27, 2017, the Court may set this case for submission without
       appellee’s brief. See id. 4.1(a), 38.9(a), 39.8.

Judge’s signature: /s/ Evelyn V. Keyes
                                                  Acting for the Court
Date: October 31, 2017



November 7, 2008 Revision